DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 27 OCT 2022.  The amendment has been entered.
The status of the claims is as follows:
Claims 1, 6-7, and 11-16 are pending.
Claims 1 and 14 are amended.
Claims 2-5 and 8-10 are canceled.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 AUG 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji ‘446 (U.S. PGPub 2013/0244446) in view of Kanai ‘554 (U.S. Patent 5,366,554) and Cheng ‘327 (U.S. PGPub 2015/0069327).
Claim 1 – Tsuji ‘446 teaches a film forming method comprising (Abstract, ALD; also PG 0024 and 0044-0058):
supplying a gas of a carbon precursor containing an organic compound (e.g. PG 0046);
supplying a gas of a silicon precursor containing a silicon compound to the substrate (e.g. PG 0045); and
forming a carbon-silicon containing film on the substrate by reacting the carbon precursor with the silicon precursor at a temperature lower than 8000C (PG 0050),
wherein said forming the carbon-silicon containing film on a surface of the substrate is performed by alternately repeating said supplying the gas of the carbon precursor and said supplying the gas of the silicon precursor (PG 0045, 0046, 0057).
Tsuji ‘446 does not expressly disclose a reaction wherein the process is performed without plasma.  The cited examples all show plasma-generated radicals in use.  PG 0034 teaches thermal radical generation as an express suitable alternative to plasma radical generation in the ALD processes of Tsuji ‘446.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Tsuji ‘446 to utilize thermal radical generation in its enhanced ALD process.  Tsuji ‘446 allows for substrate temperatures up to 650 degrees Celsius at PG 0037.
Tsuji ‘446 does not teach or suggest wherein the organic compound is bis(chloromethyl)acetylene, nor does Tsuji ‘446 expressly teach the generation of SiH2 radicals for the reaction.  Tsuji ‘446 is drawn to the formation of silicon and carbon containing films as discussed at PG 0050.  Kanai ‘554 describes a device and methods for vapor deposition of films (e.g. Column 5 Lines 51 – 62).  The method is used to deposit silicon containing films (Column 6 Lines 20-30), said silicon containing films further optionally containing carbon (Column 7 Lines 27-55).  The carbon compounds may be e.g. butyne (Column 7 Line 45), and substitution of the carbon compounds with halogen atoms is contemplated (Column 7 Lines 32-35 and Lines 45-52; chlorine expressly recognized as a halogen for selection at Column 7 Line 48).  One of two isomers of butyne is 2-butyne, which is CH3 – C (triple bond) C – CH3.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Tsuji ‘446 to use e.g. halogenated 2-butyne compounds as a carbon source as suggested by Kanai ‘554, as Tsuji ‘446 wants to form a film containing silicon and carbon using unsaturated carbon-containing precursors and Kanai ‘554 suggests the formation of silicon and carbon containing films using halogenated unsaturated carbon-containing precursors as a suitable carbon source.  The further choice of chlorine as one of four listed halogens is also prima facie obvious from Kanai ‘554 Column 7 Line 48.
Tsuji ‘446 / Kanai ‘554 does not teach or suggest wherein the silicon compound generates SiH2 radicals which react with the organic compound to form the carbon-silicon containing film.  The cited embodiment for the rejection of Claim 1 (Tsuji ‘446 PG 0045) uses tetrachlorodimethyldisilane as the silicon source.  Tsuji ‘446 PG 0026 discloses that tetrachlorodimethyldisilane and halogenated disilanes, e.g. hexachlorodisilane, are known equivalent materials for the silicon source.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified Tsuji ‘446 / Kanai ‘554 to replace tetrachlorodimethyldisilane with hexachlorodisilane as a silicon source for silicon carbon deposition.   The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Cheng ‘327 discloses deposition materials for use in epitaxial growth deposition processes (PG 0040) and teaches that e.g. hexachlorodisilane and trisilane are known precursors for depositing silicon on a substrate (PG 0040).  Cheng ‘327 further teaches that carbon can be included in the silicon layer by inclusion of a carbon-containing gas in the process (PG 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Tsuji ‘446 / Kanai ‘554 to use trisilane in place of hexachlorodisilane as suggested by Cheng ‘327 as a silicon source for silicon carbon deposition.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Applicant stipulates (see e.g. PG 0055 of the specification) that trisilane decomposes to form SiH2 radicals at 500 degrees Celsius or lower.  Tsuji ‘446 discloses thermal generation of radicals at PG 0034 and discloses process temperatures of up to 650 degrees Celsius.
Claim 6 – Tsuji ‘446 / Kanai ‘554 / Cheng ‘327 renders obvious the film forming method of claim 1, further comprising, after said forming the carbon-silicon containing film:  forming an upper layer film for suppressing a release of the halogen atom from the carbon-silicon containing film (Tsuji ‘446 PG 0045, 0046, 0057; After any given cycle of the ALD process excepting the final one, another cycle is performed.  This cycle comprises the formation of a silicon monolayer and a carbon monolayer on the substrate intrinsically as a core ALD reaction mechanism.  These monolayers overlay the previously deposited carbon-silicon film(s) and serve as physical barriers to matter beneath them).  
Claim 7 – Tsuji ‘446 / Kanai ‘554 / Cheng ‘327 renders obvious the film forming method of claim 6, wherein the upper layer film is a silicon film (Tsuji ‘446 PG 0045, 0046, 0057; After any given cycle of the ALD process excepting the final one, another cycle is performed.  This cycle comprises the formation of a silicon monolayer and a carbon monolayer on the substrate intrinsically as a core ALD reaction mechanism.  These monolayers overlay the previously deposited carbon-silicon film(s) and serve as physical barriers to matter beneath them).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji ‘446 / Kanai ‘554 / Cheng ‘327 as applied to claim 1 above, and further in view of Varadarajan ‘664 (U.S. PGPub 2018/0240664).
Claim 11 – Tsuji ‘446 / Kanai ‘554 / Cheng ‘327 teaches the film forming method of claim 1, but does not teach or suggest wherein a number of silicon bonded to carbon contained in the carbon-silicon containing film is changed by adjusting a ratio of a flow rate of the silicon precursor supplied in said supplying the gas of the silicon precursor to a flow rate of the carbon precursor supplied in said supplying the gas of the carbon precursor.  The cited embodiments in Tsuji ‘446 maintain constant flow rates throughout the deposition process.  Tsuji ‘446 discloses its films are suitable for use in e.g. dielectric applications (PG 0044).  Varadarajan ‘664 is drawn to the formation of ALD films of silicon carbide with excellent dielectric properties (PG 0067) and discloses that graded silicon carbide films, with e.g. a variable concentration from one surface of the film to the other, allows tailoring of the dielectric properties to improve the performance of the film (PG 0068).  The grading occurs e.g. by varying the flow rate of precursors (PG 0068) to vary the concentration of elements in the film (PG 0069).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Tsuji ‘446 / Kanai ‘554 / Cheng ‘327 to form a graded silicon carbide layer as suggested by Varadarajan ‘664, as Tsuji ‘446 / Kanai ‘554 / Cheng ‘327 wants to form silicon carbide films for dielectric applications and Varadarajan ‘664 teaches that forming graded silicon carbide films allows for tailored control of dielectric properties throughout the silicon carbide layer.  Varying the elemental concentration in the film inherently varies the number of silicon and carbon atoms present, and therefore inherently varies the number of silicon to carbon bonds present in the deposited film.

Response to Arguments
Applicant’s arguments, see Remarks, filed 27 OCT 2022, with respect to the claim rejections based on Samoilov ‘932 have been fully considered and are persuasive.  The rejections of Claims 1, 6, 7, and 11 based on Samoilov ‘932 has been withdrawn.
Applicant argues, and Examiner agrees, that the amendment to Claim 1 incorporates subject matter from former Claim 3 that was not previously rejected by Samoilov ‘932 or other cited references in that family of rejections.  Therefore, this amendment overcomes the claim rejections based on Samoilov ‘932 and additional references as discussed in the previous Office Action.
Applicant’s arguments, see Remarks, filed 27 OCT 2022, with respect to the rejection(s) of claim(s) 1, 6, 7, and 11 under 35 U.S.C. 103 based on Tsuji ‘446 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsuji ‘446 / Kanai ‘554 / Cheng ‘327 (and Varadarajan ‘664 for Claim 11).
Applicant argues (Page 7) that none of the previously cited references teach or suggest trisilane as the silicon precursor (noting that Yang ‘516 was previously relied on for disilane).  Examiner withdraws the previous rejection.  Upon further search and consideration, Examiner cites Cheng ‘327 PG 0040 to show that hexachlorodisilane and trisilane are both known silicon sources in vapor deposition processes and therefore the selection of trisilane would be prima facie obvious.  Applicant has stipulated (PG 0055, Specification) that trisilane decomposes to form SiH2 radicals at 500 degrees Celsius or less; since Tsuji ‘446 renders obvious temperatures up to 650 degrees Celsius, the use of trisilane to form the claimed radicals is also rendered obvious.
Applicant has made no separate argument to the patentability of the dependent claims.  In the absence of specific arguments to the dependent claims identifying how their limitations overcome the prior art, Examiner maintains the propriety of the rejections of the dependent claims as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712       

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712